department of the treasury internal_revenue_service washington d c jul - tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b taxpayer c trust t share u date date date date state u ira x ira y credit_union z bank aa amount amount oo a page amount deal this is in response to the authorized representative as supplemented by correspondence dated letter submitted on your behalf by your in which you request several letter_ruling requests under sec_408 of the internal_revenue_code code the following facts and representations support said ruling_request and taxpayer a whose date of birth was date died on date a resident of state u having attained age taxpayer a was survived by his wife taxpayer b at his death taxpayer a maintained individual_retirement_arrangements iras ira x and ira y with credit_union z trust t dated date was the named beneficiary of taxpayer a’s iras x and y taxpayer b and taxpayer c taxpayer a’s son are the named trustees of trust t trust t in relevant part creates share u intended to benefit taxpayer b pursuant to the language of trust t share u is to be funded with any iras of which trust t is the beneficiary as the death of taxpayer a after any such iras are allocated to share u they are to be distributed outright and free of trust to taxpayer b subsequent to the death of taxpayer a taxpayers b and c advised representatives of credit_union z that taxpayer a had died and that trust t was the beneficiary of his iras x and y in turn taxpayers b and c were advised that credit_union z could not administer a_trust and that pursuant to its rules and regulations a_trust could not be the to beneficiary of an ira that it sponsored credit_union z advised taxpayers b and c withdraw amounts standing in iras x and y and find a bank able to administer said iras with a_trust as beneficiary following credit_union z’s advice on or about date taxpayers b and c withdrew amounts from iras x and y and deposited them in a_trust account with bank aa the amount deposited in bank aa was amount which consisted of amount withdrawn from ira y and amount withdrawn from ira x however since taxpayers b and c were from iras said trust account was not an ira the date of this ruling_request amount remained in the bank aa trust account did not advise bank aa that the funds deposited it has been represented that as of representatives of credit_union z did not advise taxpayers b and c that they could have transferred by means of trustee-to-trustee transfers ras x and y into other iras additionally it has been represented that credit_union z did not advise taxpayers b and c that their withdrawing amounts from iras x and y in order to deposit them in a_trust account gave rise to taxable_distributions finally it had been represented that credit page z20ug390u2 union z did not advise taxpayers b and c iras x and y into other iras had to be made within days of receipt by the distributee s that any rollover of amounts distributed from it has been represented that taxpayers b and c initially became aware that their receiving distributions from iras x and y as co-trustees of trust t gave rise to taxable consequences when they visited their tax advisor to obtain assistance with their tax returns based on the above you through your authorized representative request the following letter rulings that taxpayer b was eligible to roll over amount which consisted of amount withdrawn from ira y and amount withdrawn from ira x into one or more ira s set up and maintained in her name and that pursuant to code sec_408 and revproc_2003_16 taxpayer is granted a period not to exceed days as measured from the date of this letter_ruling to roll over amount into one or more iras set up and maintained in her name with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code defines and provides the rules applicable to ira_rollovers the entire amount received including money and any other_property is paid into sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later page than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides in general that the ira rollover rules do not apply to inherited accounts the term inherited account does not apply to an ira that is acquired by the surviving_spouse of an ira owner by reason of the death of the ira owner sec_408 of the code provides in general that distributions required to be made under either sec_408 or sec_408 may not be rolled over sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also l r b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire page _ interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case the facts of this ruling_request show that taxpayer b of taxpayer a furthermore the facts indicate that trust t was the named beneficiary of taxpayer a’s ira x and ira y and that relevant provisions of trust t provide that said iras were to be allocated to share u created under its terms after so allocated they were to be paid outright to taxpayer b thus under the facts of this case iras x and y were to be paid to taxpayer b without any third party having any discretion with respect thereto as a result taxpayer b would have been eligible to roll over distributions from iras x and y is the surviving_spouse thus with respect to your first ruling_request we conclude as follows that taxpayer b was eligible to roll over amount which consisted of amount withdrawn from ira y and amount withdrawn from ira x into one or more ira s set up and maintained in her name with respect to your second ruling_request although taxpayer b could have rolled over distributions from iras x and y into an ira set up and maintained in her name she did not do so within the requisite 60-day period thus the service must determine if she is entitled to relief under code sec_408 and revproc_2003_16 with respect to said question the service notes that the advice given taxpayers b and c by credit_union z regarding the rollover of the ira amounts was incomplete and misleading credit_union z required that the ira funds be withdrawn but failed to advise taxpayers b and c of everything that they had to do in order to accomplish a tax deferred transfer of the withdrawn ira amounts to another financial_institution in short page __ the service notes that incomplete and misleading information directly related to the tax consequences of the transaction described thus based on the above facts and representations pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distributions of amounts from ira x and ira y pursuant to this ruling letter taxpayer b is granted a period of days as measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to the amount distributed from ira x and from ira y except as indicated below to another ira or iras described in code sec_408 set up and maintained in her name provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this letter assumes that iras x and y were described within code sec_408 at all times relevant thereto it also assumes that the rollover ira or iras into which amount will be contributed will also be described in code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts distributed from ira x and ira y to the extent said amounts were required to be distributed with respect to calendar years beginning with calendar_year and ending with the calendar_year the year of issuance of this letter_ruling if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling page oo if you wish to inquire about this ruling please contact se t ep ra t3 ld at sincerely yours frances v sloan employee_plans echnical group enclosures deleted copy of this letter notice of intention to disclose notice
